      Case 5:19-cv-04028-HLT-ADM Document 35 Filed 07/08/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

Jonathan Cole, Katie Sullivan, and     )
Nathaniel Faflick,                     )
                                       )
Plaintiffs,                            )
                                       )
v.                                     )              Case No. 19-cv-04028-HLT
                                       )
Duane Goossen in his official capacity )
as Secretary of Administration, Tom    )
Day in his official capacity as        )
Legislative Administrative Services    )
Director, and Herman Jones,            )
Superintendent of Kansas Highway       )
Patrol,                                )
                                       )
Defendants.                            )
____________________________________)

                                        STIPULATIONS

       The parties hereby stipulate as follows:

       1.      The following stipulations are a non-exclusive description of the evidence
presented at the hearing in plaintiffs’ motion for preliminary hearing. They are not always
comprehensive on the subjects that they address. They are not intended to limit the Court’s
analysis and consideration of evidence which the parties could not agree was uncontested.
Likewise, they are not intended to foreclose additional fact findings on the subject matters
addressed in the stipulations.

        2.     The Kansas Capitol Statehouse is located in Topeka, KS. The Statehouse is
situated on 20 acres referred to as the Capitol Square. A map of the square is Def. Ex. 101.

        3.     The Statehouse is listed in the National Register of Historical Places. The Kansas
Historical Society says:

       “[T]he Kansas State Capitol is the state’s most important architectural treasure.
       The site was donated through the efforts of Cyrus K. Holliday, president of the
       early Topeka Town Company and one of the founders of the Atchison, Topeka &
       Santa Fe Railway.”

       “Construction began after the east wing cornerstone was laid October 17, 1866.
       The brown stone selected for construction did not harden sufficiently. Following a
       harsh winter in 1867, the cornerstone and foundation of the wing crumbled.

                                                  1
      Case 5:19-cv-04028-HLT-ADM Document 35 Filed 07/08/19 Page 2 of 5




       Harder limestone from Geary County was used to replace the foundation and
       continue construction on the wing. The west wing Limestone from Cottonwood
       Falls was selected for use elsewhere in the construction. Construction on the north
       and south wings began in 1883.”

       “Construction on the Capitol took 37 years; the building was officially completed
       March 24, 1903. The total cost was $3,200,588.92.”

       “The Kansas State Capitol, like other U.S. statehouses built in the 19th century,
       was inspired by classical architecture in Greece, Rome, and Europe. The design of
       the U. S. Capitol was no exception and influenced the plans proposed by Edward
       Townsend Mix in 1866. The designs Mix proposed were originally selected by
       the building committee, which wanted to incorporate modifications in the plans.”

        4.     The Statehouse underwent a multiyear and multimillion dollar restoration project
which began in 1999. The project was aimed to return the Capitol Statehouse to its original
grandeur and preserve it for the next century. On January 29, 2014, the state dedicated the newly
restored Statehouse.

        5.     Generally, the Kansas Department of Administration (“KDOA”) has charge, care,
management and control of the Statehouse and the Capitol Square. See K.S.A. 75-3762.
However, the legislative coordinating council (“LCC”) retains control of the space and facilities
within the Statehouse assigned to the legislature, including its staff, department and agencies.
K.S.A. 75-3763. See also K.S.A. 2018 Supp. 75-3765a (LCC assigns space and facilities within
the Statehouse per this statute).

       6.      A map of the Statehouse is Def. Ex. 104.

       7.      The public has access to parts of the Statehouse.

            a. Statehouse building visiting hours are: 8 a.m. – 5:30 p.m. Monday – Friday; 10
            a.m. – 4 p.m. Saturday; Closed on state holidays.
            b. Public entry and exit to the Statehouse is through its north-side ground-floor doors
            into its visitor center.
            c. Daily guided tours of the Statehouse are conducted by the Kansas Historical
            Society.
            d. All visitors must pass through a security checkpoint with metal detecting
            equipment.
            e. Security cameras are located within and around the Statehouse.
            f. The Statehouse is patrolled by the Capitol Police, which is part of the Kansas
            Highway Patrol.
            g. General public access is not permitted into the multiple meeting rooms, offices,
            and mechanical and loading areas within the Statehouse.

       8.      There are approximately 100,000 visitors to the Statehouse each year.



                                                 2
      Case 5:19-cv-04028-HLT-ADM Document 35 Filed 07/08/19 Page 3 of 5




       9.      Hundreds of events are conducted inside the Statehouse each year. The events
need not involve the exercise of speech or expressive activities.

        10.     The KDOA’s Office of Facilities and Property Management (“OFPM”), controls
use of the areas for events inside the Statehouse on the ground floor, 1st Floor, 2nd Floor and
Statehouse grounds [excepting the classroom and auditorium managed by the Kansas Historical
Society]. Its “Policy for Usage of the Statehouse and Capitol Complex” is Def. Ex. 107. A copy
of the application for such an event is Def. Ex. 108. A copy of the “event reminders,” Def. Ex.
109, is provided before the event.

        11.     The electronic KDOA application contains a blank for reservation of an area
within or by the Statehouse for the event. The drop down menu lists areas on the first and second
floors and the out-side south steps and apron. There are blanks for the numbers of people
involved, time for “setup” and the event’s start and ending times. There are blanks for a required
equipment list. The application provides applicants must also provide an itinerary identifying the
speakers who will participate in the event and a detailed description of the event, including the
event’s legislative sponsor. The application also states an event diagram must be provided.

        12.    The LCC, through the Director of Legislative Administrative Services (“LAS”),
controls use of the areas within the Statehouse which are managed by the Legislature. These
areas include the Legislative Chambers, 3rd, 4th and 5th Floors of the Statehouse and Legislative
Committee Rooms. Some of the unwritten rules for events in the spaces controlled by the LCC
(including publicly accessible areas on the 3rd, 4th, and 5th floors) are: Events are not permitted
which affect ingress and egress to the House or Senate Chambers; a permit application is
required for an event; no event application fee is charged; and a legislative sponsor is required
and the event must relate to a government purpose. The LAS uses the “Policy for Usage of the
Statehouse and Capitol Complex” as guidance.

        13.    Capitol police law enforcement officers and area guards serve at the state’s
Capitol Complex area, which includes the Statehouse, its grounds and other state owned and
leased properties in Topeka. Capitol police law enforcement officers have all the powers and
authority of law enforcement peace, police and law enforcement officers. Capitol police are
tasked to provide security at the Capitol Complex, including security for the Governor and
legislators.

         14.     The capitol police’s practice has been to tell certain individuals they are “banned”
or the like in order to express that they have received a trespass warning. To effectuate the
warning, a computer record is prepared which identifies the warned individual and the event
which lead to the warning. The record is maintained by the capitol police and is accessible to
officers stationed at the Statehouse. In approximately 2010 or 2011, the operations lieutenant for
the capitol police communicated his “personal belief” to his subordinates that they only issue
trespass warnings in the event (1) the person was arrested for criminal conduct [or committed a
crime] at the Statehouse or its grounds and (2) the person reasonably appears to pose a risk to
others or property if allowed in the Statehouse.




                                                  3
       Case 5:19-cv-04028-HLT-ADM Document 35 Filed 07/08/19 Page 4 of 5




       15.     The capitol police officer issuing a trespass warning has been tasked to establish
the duration of the warning. The officer was and is required to create a report when he or she
makes an arrest. The supervising lieutenant reviewed and reviews these reports, generally within
24 hours or the next business day.

        16.     Since May 1, 2017 and until March 27, 2019, two individuals received a trespass
warning record pertaining to the Statehouse. Mr. B______ was “banned” from all state
complexes. He had been arrested for stabbing an individual. He had also been arrested for
criminal trespass and theft at a state office building. And Mr. D_____ had been masturbating
outside the Statehouse’s 5th Floor women’s restroom. He was told to leave the building and not
to enter ever again.

         17.    Capitol police had interpreted the KDOA’s policies to prohibit personal signage
in the Statehouse. If such personal signage had been observed in the security checkpoint, the
person attempting to bring the signage into the Statehouse would have been instructed that it is
not permitted within the Statehouse and that it must be removed. However, by about March 19,
2019, Capitol police had been instructed that personal signage was acceptable in the Statehouse
if part of an event. Then, as of April 22, 2019, this was further clarified so that Capitol Police are
no longer prohibiting hand-held personal signage in the Statehouse. This change in practice has
not been published publicly in writing.

        18.    On March 27, 2019, the plaintiffs, with the assistance of others, hung one or more
10 feet wide by 24 feet long banners from the Statehouse’s 5th floor balconies’ railings (which
they had wrapped around the railings’ balusters) into the open rotunda.

        19.    Plaintiffs’ hanging of large banners from the 5th Floor railings violated the
“Policy for Usage of the Statehouse and Capitol Complex’s” directive that: “No banners, signs,
exhibits or any other materials will be taped, tacked, nailed, hung or otherwise attached to State
property.”

       20.     The capitol police were notified that a banner or banners had been hung from the
Statehouse’s 5th floor railing(s). The plaintiffs were located and confirmed they hung the
banners. They were required to leave the Statehouse.

       21.     Officer Scott Whitsell told the plaintiffs that they were “banned” from the
Statehouse for one year before they left.

        22.    On March 28, 2019, Whitsell’s superior, Lt. Eric Hatcher, notified the plaintiffs
that they were no longer banned from the Statehouse.

        23.      LCC/LAS and KDOA/OFPM established practice is that all applications
for events, at the locations used for events within the Statehouse, that have a legislative or
government agency sponsor are approved—regardless of any technical or timing
deficiency in the application— unless there is a preexisting application/approval for
another event at the requested date, time and location. No written policy or publicly
available guidance provides this information.

                                                  4
      Case 5:19-cv-04028-HLT-ADM Document 35 Filed 07/08/19 Page 5 of 5




        24.     No policy or practice prohibits small groups of persons from entering the
Statehouse, during visiting hours, and congregating in the public areas of the Statehouse
just on the basis that they are in the Statehouse together.

       Date: July 8, 2019

       Approved and Stipulated,

 /s/ Lauren Bonds                                   OFFICE OF ATTORNEY GENERAL
 Lauren Bonds, KS No. 27807                         DEREK SCHMIDT
 Zal Kotval Shroff, KS No. 28013                    s/ Arthur S. Chalmers
 ACLU Foundation of Kansas                          Arthur S. Chalmers, KS S. Ct. #11088
 6701 W. 64th Street, Ste. 210                      Assistant Attorney General
 Overland Park, KS 66202                            120 SW 10th Ave., 2nd Floor
 Phone: (913) 490-4100                              Topeka, Kansas 66612
 Fax: (913) 490-4119                                Ph: (785) 368-8426
 lbonds@aclukansas.org                              Fax: (785) 291-3707
 zshroff@aclukansas.org                             Email: art.chalmers@ag.ks.gov
 Attorneys for Plaintiffs                           Attorney for Defendants




                                                5
